By Mr. Justice Thornton :
This case comes before us by writ of error, to a judgment of tbe Circuit Court of Bibb county, rendered against the. plaintiff in error, upon a verdict, on issue( taken upon a plea of payment to debt on bond. The assignment of errors refers us to a bill of exceptions, signed on the trial, from which it appears that the only question presented for revision is, whether the circumstances in which a. witness who was palled by the plaintiff in error, stood, deprived him of the benefit of his testimony. The facts to which the, plaintiff wished to interrogate the witness, were, if there had been an indorsement or memorandum indorsed On the bond, which be had stricken off, and obliterated ; and what that indorsement was or had been. The witness was the attorney of the defendant in error, a.nd. being sworn, said that he. had no knowledge of the case, other, than such as he had received as attorney in the cause. The court sustained the witness in refuging to testify as to the contents of tbe indorsement, which he had obliterated from! he back of the obligation. As to the fact, whether there had been an indorsement, or memorandum, the court did not interdict the testimony. The general rule is, that a matter entrusted to one as an attorney, shall not be betrayed. The rule is conceived to be a very salutary one, and seem.s to, embrace all matters, which have come to the knowledge of the witness^ whilst acting as attorney, and through the medium of the relation., I consider that to authorise the withholding of the matter, both those circumstances must concur : that is, it must have come to the knowledge of the. witness since his retainer; and must have been derived, by virtue of his being attorney in the cause. As to what he knew before the retainer, his. subsequent employment cannot deprive the opposite party of the benefit of i.t: nor, as to what he knows of his own knowledge, not being acquired by means of.the relation of client and attorney, can it be withheld. I do no" find the rule restricted to such matters as may have, been communicated in special confidence. The relation its, *437self is of a confidential character, and every fact derived through the medium of it, seems to partake of its nature.a— We do not think the court erred in tbe application of the prin- . . ' , espíe. .
The judgment mu?t be affirmed» ,

 Bul. N. P. 284 Beame's P. in E. 279, 281.